Title: From Benjamin Franklin to John Adams, 8 October 1780
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Oct. 8. 1780
I received the letter you did me the Honour of writing to me by Mr. Andrews, and shall render him every Service I can in his Application.
Your Books & Trunks have been lodged here by Mr. Thaxter, and will be taken care of. They are of no Inconvenience to me.
We begin to be in pain for Mr. Laurens who was to have sailed 3 Days after M. Searle. If that took place, he has been out 10. or 11. Weeks. I hope he did not sail so soon, otherwise it would be probable that he is either lost or taken.
I do not just now recollect my having written, as from myself, any Letter to the Grand Pensionary. I drew indeed the Letter that was sent by the Commissioners acquainting him with the Treaty of Commerce, to which we had no Answer. But I will search, and If I can find such a one will send you a Copy, with a Copy of the other.
I shall be glad to hear if you are like to make any Progress in the Affair of a Loan, which I understand M. Laurens was charged with. I send you enclosed a Copy of a Vote of Congress, respecting your Salaries. I hope you will be able to do without my Assistance. If not, I must furnish you. But I have been obliged to accept Mr. Neufville’s Bills on Acct. of his Acceptances of those drawn on Mr. Laurens, and I shall, with some Difficulty, be able to pay them; tho’ these extra Demands often embarras me excedingly.
We hear that the Alliance is arriv’d at Boston.
I beg leave to recommend to your Civilities M. Searle a Member of Congress for Pensilvania, with whose conversation you will be pleased, as he can give you good Information of the State of our Affairs when he left America.
I ought to acquaint you, a governo, as the Merchants Say; that M. Le Comte de V. having taken much amiss some Passages in your Letters to him, sent the whole Correspondence to me, requesting that I would transmit it to Congress. I was myself sorry to see those Passages. If they were the Effects merely of Inadvertance, and you do not on Reflection approve of them, perhaps you may think it proper to write something for effacing the Impressions made by them. I do not presume to advise you; but mention it only for your Consideration.
The Vessel is not yet gone, which carries the Papers.
With great Regard, I have the honour to be Sir, Your most obedient and most humble Servant.
B Franklin
 
[in Franklin’s hand:] Perhaps the Letter you desire is one I wrote to M. Dumas, who might show it to the G. P.
His Excy. John Adams Esqr.
Endorsed: His Excellency Dr. Franklin. 8. Oct. 1780 by Mr Searle.
